Exhibit 10.5
Date
 
 

Name
Address
City, State, Zip
 
 

Dear _________________________:

Enclosed are three certificates for Brown Shoe Company, Inc. Common Stock
representing _________ shares of restricted stock (the "Shares) awarded to you
on _______________, ____ by the Brown Shoe Company, Inc. Compensation Committee
and granted under the Brown Shoe Company, Inc. Incentive and Stock Compensation
Plan of 2002, as amended (the "Plan"). The following summarizes some of the more
important provisions of the Plan and provides an explanation of the tax
consequences.

Restrictions

The Shares are restricted as to disposition and are subject to forfeiture unless
certain conditions are met. Each certificate representing Shares includes a
legend referring to the Plan. This legend provides that Shares cannot be sold,
transferred, re-registered or disposed of until said legend has been removed
from the certificate. Shares shall vest and the legend shall be removed as
follows:
 

 a. After four years from the date of grant, restrictions shall lapse for 1/2 of
    the total number of Shares subject to the grant;

 b. After six years from the date of grant, restrictions shall lapse for an
    additional1/4 of the total number of Shares subject to the grant;

 c. After eight years from the date of grant, restrictions shall lapse for the
    remaining1/4 of the total number of Shares subject to the grant;


provided, however, you shall only be entitled to receive Shares free of
restrictions if, at the time of the lapse of such restrictions, you are then in
the employ of the Company and shall have been continuously so employed since the
date of grant of the Shares. If you do not meet these conditions, such Shares
shall be forfeited. In the case of death, retirement at age 65, or early
retirement approved by the Compensation Committee, all Shares shall vest
immediately and be free of restrictions. Separate certificates have been
registered in your name in amounts that correspond with the above vesting
schedule.



--------------------------------------------------------------------------------


Name
Date
Page two
 

Voting Rights and Dividend Rights

You will be entitled to full voting rights and dividend rights for all Shares of
restricted stock, beginning with the date of grant, regardless of restriction
periods. Dividends may be paid directly to you or may be credited to your
dividend re-investment plan account. Dividend rights and voting rights will be
cancelled in the event the shares are forfeited.

Tax Considerations

In accordance with Section 83 of the Internal Revenue Code of 1986 as amended,
when property is transferred to an employee, income becomes recognizable to the
employee at the first time such property is not subject to a substantial risk of
forfeiture. Therefore, the above vesting restriction would prevent immediate
taxation to you and would give rise to income only when the restriction on the
Shares lapses. Notwithstanding the restriction, you may make an irrevocable
election to include in your taxable income at the time of grant, the market
value of the Shares at the date of grant ($________ per share). If you make this
Section 83 election, income will be recognized immediately based on the market
price at grant, but you will avoid tax on any appreciation that occurs between
the grant date and the date you dispose of the Shares in a taxable transaction.
If you do not make a Section 83 election, then the market value of the Shares on
the date restrictions lapse will be includable as ordinary income on the date
such restrictions lapse.

Please note that should you make a Section 83 election to immediately include
the Share value as ordinary income, any tax paid by you now cannot be recovered
in the event your shares are subsequently forfeited. This risk together with
your view of future stock performance and tax rates may impact your decision as
to when you elect to recognize income. Any Section 83 election must be tendered
to the Treasurer's office no later than _______________________. You may want to
review your individual tax circumstances with your tax advisor prior to
selecting your tax treatment.

Enclosed is a copy of the Offering Circular for the Brown Shoe Company, Inc.
Incentive and Stock Compensation Plan. Reference should be made to this document
for specific Plan details and information.

If you have any questions or would like to discuss specific Plan provisions,
please let me know.

Sincerely,
 
 
 
 

Enclosures


--------------------------------------------------------------------------------